Campbell, C. J.,
delivered the opinion of the court.
If the appellant had shown that by his purchase of the county warrants he did not become the owner of or interested in them or either of them, in any way, a very different question would be presented; but that does not appear. There is nothing to suggest that he did not use his own money, and, by his purchase, become the owner of the warrants, although he may have intended to let Mr. McGinnis or the railway company have them. There is nothing in evidence to relieve him from the provisions of the statute under which he was indicted, and which he is shown to have violated. Code 1892, § 1239.

Affirmed.